ITEMID: 001-104814
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: BOYLE v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Lech Garlicki;Ledi Bianku;Nicolas Bratza;Päivi Hirvelä;Sverre Erik Jebens;Vincent A. De Gaetano
TEXT: The applicant, Mr John Boyle, is an Irish national who was born in 1957 and lives in Co. Antrim, Northern Ireland. He was represented before the Court by Mr F. Shiels of the Madden & Finucane firm in Belfast.
In 1977 the applicant was tried on the charges of possession of firearms and ammunition with intent to endanger life, and of membership of a proscribed organisation. The only evidence against him at trial was an admission recorded in the police notes of his interrogation. The applicant denied in court that he had made such admissions, and challenged the veracity of the police records. He further argued that he had been physically ill-treated and subjected to intimidation during his arrest. Two police officers took the stand to vouch for the truthfulness of what they asserted was a contemporaneous record of the interrogation. The applicant was convicted of the charges and received concurrent sentences of ten and two years. His appeal against conviction and sentence was dismissed the following year. The applicant spent seven years in prison.
In 1999 the applicant sought review of his conviction by the Criminal Complaints Review Commission (CCRC). It arranged for expert analysis of the interview notes, which established that these had been modified at some later stage. This was sufficient for the CCRC to refer the case to the Court of Appeal, which ruled on 29 April 2003 that the conviction could not be regarded as safe and quashed it accordingly.
The CCRC also referred the conduct of the two police officers to the Director of Public Prosecutions (DPP), who in turn asked the Police Ombudsman Service to investigate. The latter did so and recommended prosecution of the officers for perjury. The DPP did not follow the recommendation. When asked by the applicant’s solicitor to give reasons for this, he explained that an experienced lawyer within his office as well as an independent senior counsel had come to the view that there was no reasonable prospect of obtaining a conviction.
The applicant sought judicial review of the DPP’s refusal to give specific, detailed reasons. The matter was finally disposed of by the Court of Appeal in a judgment of 28 April 2006, which reiterated its previous case law that the DPP is not bound by the rules of procedural fairness and thus not required to provide reasons for not prosecuting in a particular case. The court considered itself bound to follow its previous case law that the general policy of not giving reasons was neither irrational nor aberrant. Nor could it be concluded that in this particular case that the DPP’s failure to depart from his general policy was unreasonable.
The applicant also advanced an argument based on Article 3 of the Convention. He contended that compelling him to serve a lengthy prison sentence on the strength of evidence that he knew to be false was inhuman and degrading. The Court of Appeal did not examine this argument, since it related to facts occurring long before the Human Rights Act came into force.
On 22 May 2007 the Appeal Committee of the House of Lords refused leave to appeal.
The applicant pursued a claim for compensation following the quashing of his conviction. The claim was rejected by the Secretary of State for Northern Ireland. The applicant has informed the Court that subsequently, in December 2010, the Minister of Justice decided to make an ex gratia payment to him.
